Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
	Applicant argues that the combination of the applied prior art does not outline a prima facia case of obvious because the cited references can not be combined to produce a birefringent article of claim 7.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the optical film/article being birefringent and the optical roughness of the film was subject to a mechanical stress (e.g. stretching)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the exemplary reference to Martin et al clearly teaches it is well known to deposit polymeric multilayer reflective optical coatings/films having a root mean square (rms) surface roughness Rq with a value on the order of 1 nm (see column 4, line 62 to column 5, line 10), which would obviously convey to one of ordinary skill in the polymeric multilayer reflective optical thin film art the general knowledge of removing as many surface irregularities as possible from a surface to obtain a substantially flat surface for the purpose of reducing unwanted optical characteristics (i.e., diffusion) so as to increase the optical performance of the optical coating/film. 
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant previously argued that it would not have been obvious to one of ordinary skill in the art at the time the invention was made to flash evaporate the polymeric film of Aastuen et al to include a surface roughness of less 40 nm, as taught by Martin et al, at least because the polymeric reflective polarizer of Aastuen et al is a reflective polarizer due to birefringent of the polymeric layers (see, e.g., column 7, lines 26-36 of Aastuen et al) and the polymeric layers of Martin et al are formed by flash evaporation of polymeric precursors which are then cross-linked to form a substantially isotropic polymer layer (see, e.g., column 4, lines 52-55 of Martin et al). 
However, the applicant failed to provide any factual evidence to support the appellant’s general conclusion that the birefringent polymeric layers of Aastuen et al cannot be formed by a flash evaporated process.
Notwithstanding the above issue, examiner is of the opinion that the reference to Martin et al clearly discloses at column 4, lines 52-55 that “the birefringence present in many flexible substrates can be reduced or eliminated” which imparts that the multilayer plastic substrate can have a certain degree of birefringence.
Furthermore, Martin et al discloses at column 4, line 62 to column 5, line 10 that the Root Mean Square (RMS) surface roughness Rq of many substrates typically have a surface roughness of about 20-50 nm, which is clearly well below the applicant’s claimed value of less than 70 nm, regardless as to how the substrate was produced. In addition, Martin et al further teaches it is known to employ a flash evaporated process to polymer coatings/films to obtain surface roughness values on the order of 1 nm.
Accordingly, the rejection is repeated and maintained.
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aastuen et al (US 7,357,511) in view of Martin et al (US 6,623,861) and 
Greener et al (US 2011/0115109).
Aastuen et al discloses a polymeric multilayer optical film reflective polarizer (202) comprising a first major surface (adjacent element 205a) and an opposing second major surface (adjacent element 205b), the polymeric multilayer optical film reflective polarizer is configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state (see column 7, lines 26-65), note Fig. 2 along with the associated description thereof, except for explicitly stating that the reflective polarizer includes a surface roughness Ra of less than 45 nm or a surface roughness Rq of less than 80 nm and at least one of the major surfaces of the reflective polarizer having a temporary substrate releasably attached thereto.
Martin et al teaches it is well known to obtain polymer coatings/films to a surface roughness of less than 10 nm in the same field of endeavor for the inherent purpose of removing any surface irregularities so as to obtain a substantially flat surface. See column 3, lines 1-3, and column 4, line 62 to column 5, line 10 and column 5, lines 23-25.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polymeric film of Aastuen et al to include a surface roughness of at least less than 40 nm, as taught Martin et al in order to obtain a substantially flat surface so as to reduce unwanted optical characteristics (i.e., diffusion) and to increase optical performance.
Greener et al teaches it is well known to use and employ a temporary substrate (20A, 20B) which is releasably attached to a reflective polarizer (14) in the same field of endeavor for the purpose of protecting the reflective polarizer from physical or environmental conditions (such as during shipped or storing of the reflective polarizer) until such time the reflective polarizer is assembled to other optical/electronic elements at a later time (see paragraphs 0030 and 0051 along with the description of figures 1, 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective polarizer of Aastuen et al to include at least one or more temporary substrates releasably attached thereto, as taught by Greener et al, in order to protect the reflective polarizer from physical or environmental conditions (such as during shipped or storing of the reflective polarizer) until such time the reflective polarizer is assembled to cover elements (204, 206) of Aastuen et al.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 09, 2022
/RICKY D SHAFER/Primary Examiner, Art Unit 2872